MORGAN, C. J.
This is an appeal from an order setting aside the default of respondent for failure to answer. No judgment was entered in the case and a motion to dismiss has beemmade on the ground that the order is not appealable.
The decision of this case is governed by the rule of law to be found in Utah Assn. of Credit Men v. Budge, 16 Ida. 751, 102 Pac. 390, 691, Omaha Structural Steel Co. v. Lemon, 30 Ida. 363, 164 Pac. 1011, and Evans State Bank v. Skeen, 30 Ida. 703, 167 Pac. 1165.
The motion is granted. Costs are awarded to respondent.
Rice and Budge, JJ., concur.